UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a- 6(e)(2) ) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 SUN RIVER ENERGY, INC. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: August 26, 2011 Dear Fellow Stockholders: On Wednesday, September 7, 2011, Sun River will hold its annual shareholders’ meeting at its Dallas headquarters.It is hard to believe a year has passed since new management came on board at Sun River.Since then we have made enormous strides in developing the Company’s assets.I want to invite you to attend not only to exercise your voting rights but to see why we, as professionals in the energy arena, believe this Company and its assets are being developed in the right way and at the right place and time.This letter is a little long but I submit what I discuss herein is very important not only to your investment in Sun River but to the way you view the energy markets for the foreseeable future. Your management team, as a group and individually as professionals, has always been bullish long-term on natural gas.I believe so much in the long-term value of natural gas as the globe’s premier fuel of the future, I recently began authoring a treatise I have termed The Paradigm Shift in Global Energy Consumption: The Rise of Natural Gas and the Fall of Crude Oil.What is the substance of this article and what does it mean for you as an individual investor in Sun River? The gist of the paper is natural gas is the safest and cleanest fuel available in the world-wide market place and it will be the fuel of the future across the globe.In fact, it is the cheapest fuel available world-wide by a significant margin.Natural gas is currently about 75% cheaper than crude (not to mention other energy sources) when you compare energy content relative to cost.Currently, the relative price of natural gas to crude based upon energy equivalency is obscene.It defies financial analysis much less simple logic.If natural gas was trading on an energy equivalent basis to crude, the price of a thousand cubic feet (‘Mcf”) of natural gas should be approximately $24 per Mcf instead of $4 we see in the market at this time.Or the other way to think of it is a barrel of oil would sell for $24, which is $60 per barrel lower than market.Conversely, a gallon of gasoline would be $1.43 per gallon lower than the national average. So what?Why do I think natural gas is the fuel of the future?It’s simple, financial arbitrage.What does arbitrage mean in this scenario?We could go into the academic MBA answer, but in the real world, in short, investors (including financial traders and entrepreneurs) will eventually cause the price of natural gas and crude to essentially equal each other with respect to energy content.1Why?Because if you can buy a loaf of bread at one store for a dollar and the same loaf at another store down the street for 50 cents, sooner or later, you will drive or walk down the street, if you can, and save 50 cents.This is simple economics 101.Supply and demand drive the price curve.Economics are no different when they are applied to the energy industry than when applied to the price of a loaf of bread.A simple way to define energy is the capacity to do work.Energy is energy regardless of its source.2Sort of like bread is bread.It all gets consumed and we have to create most of it from some sort of resource that we process and then deliver to the consumer. In my opinion, the real problem slowing arbitrage in the energy sector between natural gas and crude oil (price equality of energy content in the market) is lack of infrastructure (the ability to walk or drive down the street to buy a less expensive loaf of bread).This translates into an artificially higher cost of crude compared to that of natural gas relating directly back to deliverability or lack thereof.Clearly, there are other things that affect this; however, mark my words, the outrageous difference in price between natural gas and crude oil will only last so long.Think of your family being able to cut its food bill by 75%.How long are you going to over pay?Someone’s spouse might be in for a real tongue lashing if they kept buying the wrong loaf of bread at an inflated price if they could buy it cheaper elsewhere.(You can replace someone’s spouse here with US Congress and come up with the same argument). 1 It is generally accepted 6 Mcf of natural gas is equivalent in energy content to 1 barrel of crude oil.In many instances 1 Mcf of natural gas is the same as 1 British Thermal Unit (“BTU”). 2Alright, alright.I know.There are some differences here but this is a discussion from 30,000 feet not my entire treatise. To understand where we are in the paradigm shift I believe is happening we have to look at a little history.It won’t hurt I promise.For starters, crude oil has been the world-wide energy of choice for 100 years.3Why? It’s easy, there were vast prolific reservoirs like those found in Saudi Arabia, and crude was easy to produce and safe and simple to transport.4Simple concept: high value (energy content) – low cost.Sounds like the “Walmart” principle applied to a single product.When all the factors were combined, investors around the globe made massive investments in infrastructure based on this “Walmart” principle, if you will.5Namely pipelines, refineries, ships, retail outlets, etc…were built to take advantage of the principle.The world needed cheap safe reliable energy and the best solution was utilized at the time.That infrastructure took several lifetimes to build.It’s massive.We just can’t throw it away – we can’t afford to.And we won’t, we’ll gradually replace it and we’ll discuss that momentarily. Now fast forward 80 years after the discovery of oil in Saudi Arabia by predecessors of Chevron and ExxonMobil, the United States has basically overnight become the largest producer of natural gas in the world.6And will remain so for the foreseeable future.7Why, we have lots of good dirt and the best know how.Also, we saw massive amounts of money come to the US energy space in the last few years because of the misperception that we were going to run out of oil.Some of you may have even believed the “Peak Oil” theory that has supported this hysteria.Simply put, technology has come to the oil patch.The fact that we have so much gas and are constantly producing more is the primary reason its price is relatively low in the domestic arena. So if natural gas is so cheap here at home, why are we still buying expensive foreign crude?Simple, it’s like a Newtonian Law of Physics – only the law exists in the in the financial world.Think of crude as an energy source as a big ship, a really big ship.Ships are massive and they don’t stop well and they don’t turn well.It takes a long time to change something that has so much momentum – at this point 100 years of momentum in our analogy.Sir Isaac Newton’s first law of physics states “[e]very object in a state of uniform motion tends to remain in that state of motion unless an external force is applied to it.”So it seems a similar law applies in the financial world.Regardless, most investors don’t know it, but the massive ship known as crude oil has begun to turn because of an external force, i.e. abundantly low priced natural gas in the domestic market.It’s going to take a while, and it’s slow but I believe we will see a sea shift (no pun intended) from crude to natural gas as the United States’ primary fuel in the next 5 to 10 years. As such, what’s holding us back as both a country and an industry from natural gas replacing crude as the United States’ prime energy source?The major obstacle is access to or, if you will, lack of access to the US natural gas market, both domestically and internationally. Domestically, according to the US Energy Information Administration, natural gas supplies 21.5% of all US energy needs compared to 36.4% for crude oil.27.03% of all energy consumed in the United States is used in transportation.94% of transportation energy is in the form of crude.8If we do a little big chief tablet mathematics, we are talking massive amounts of money.To really look at this we have to do a little cyphering because these percentages are volumetric. Recall energy is energy.So if we convert energy consumption in the US into BTU’s the number is about 100,000 trillion (a 100 quadrillion) BTU’s.Go look that number up.Presently we spend 8.8% of GDP on energy in the US or another way to say this is we spend $1.2 trillion consuming energy in this country.9As such, if we believe the government’s figures (this is dangerous in itself), and if we made a 100% switch to natural gas from crude instantaneously, we would see an annual savings in the US of $346 Billion at current prices or 2.4% of GDP per year.Wow!This would move mountains in the financial world and approximately $230 Billion would remain in our domestic economy.So, logically if natural gas is so much cheaper why aren’t we burning it in cars and trucks where 94% of the fuel is crude oil?Well, we are.Just not much - yet.In fact, if it’s so much cheaper, why aren’t all vehicles in the United States running on natural gas? 3Prior to the early 1900’s the energy of choice was coal. 4Natural gas was easy to produce but not to transport or store. 5I hope Walmart forgives me for using them in this example and it is a made up term for just my personal use. 6Oil was discovered by Aramco in Saudi Arabia in or around 1932. 7As an aside, the US is also the largest importer of crude (as if most of our shareholders did not already know this). 8Please see both, the www.eia.gov and www.iea.org websites to compare cost and sources and uses of energy in the United States. 9 US Energy Information Agency. Recall, we don’t have the infrastructure.Crude has a 100 year head start.Natural gas infrastructure for transportation is being built as we speak.There historically has been a gasoline filling station on every corner, owned by, you guessed it those same guys mentioned above who owned Aramco who discovered oil in Saudi Arabia.But infrastructure is being built.In fact on July 18, 2011, Governor Perry signed Texas Senate Bill 20.Senate Bill 20 establishes a natural gas transportation corridor in the expanding Texas Triangle, encompassing Austin, Dallas/Fort Worth, Houston and San Antonio, by increasing the number of natural gas refueling stations.You probably have never seen a natural gas fueling facility.But, you have seen city buses and taxicabs that are increasingly being run on natural gas.In fact, I saw the first natural gas powered taxi in Dallas last week.If you think the technology isn’t here, think again.My family used to run all of our pickups in our agriculture operations when I was a small boy on natural gas.The technology to use natural gas has been around for a while.10In fact, there is a push on at the Congressional level to pass the Natural Gas Act to subsidize construction of infrastructure.11We also see several major companies such as Chesapeake paying to construct infrastructure.So, the ship is beginning to turn. So what does this mean in terms of our discussion?Mainly, we know that arbitrage has begun.How do we know it will last?Easy, follow the money – the big money!In the last two and half years we have seen ExxonMobil, Shell and Chevron make multi-billion dollar investments in US natural gas exploration companies.Just a few weeks ago, we saw one of the world’s largest mining companies, BHP Billiton, purchase Petrohawk Energy Corporation, a mid-size E&P company founded in 2003 no less, for $12 billion in cash which was almost double Petrohawk’s market cap.!Petrohawk’s prime asset was 300,000 acres of leases in the Eagle Ford shale play. On the international side we see natural gas trading at around $12-13 per thousand cubic feet (“Mcf”) compared to $4 in the United States.As such, it is just a matter of time until the United States becomes a net exporter of Liquefied Natural Gas (“LNG”).Besides the price disparity, why do I believe this?It’s simple.It is no secret more than one US based company is currently converting their LNG import facilities to export facilities, at massive costs (think billions of dollars).They are doing this only because they have to believe the International Energy Agency’s (IEA) predictions that natural gas consumption will rise over 50% in the next 25 years.12Personally, I think the prediction is low.I think we may see a 100% increase in world-wide use within a decade.If I’m right, my thinking will be in-line with the likes of T. Boone Pickens and my long-time partner Tim Wafford, who is Sun River’s COO, who talked me into this business 12 years ago.I think we will see 60% of US energy requirements come from natural gas in the near future, let’s say ten years.This doesn’t even begin to consider the geopolitical implications and national security benefits. What does this mean for you, a Sun River shareholder?Sun River is part of the group of companies leading the charge to bring massive new sources of natural gas to the market.We are part of the industry that is running more rigs and drilling and finding more natural gas.We as a Company are delivering more natural gas for less cost.How?Our team is technologically savvy! Even though we are a relatively young company, think low finding and development cost both in the first well we drilled last year and in our acquisitions.Think about our massive acreage position of 223,000 acres of owned leasehold.Maybe we’ll be a Petrohawk someday soon.We think we have the talent and the resources to achieve a similar type goal. So where are we?I hope you have been keeping up with all we have accomplished this last year.Let’s recap.We went from $146,000 in net assets to $21,000,000 in the fourth quarter alone last fiscal year.We began production.We received a clean audit opinion.We converted all long-term debt to equity.We saw 67 new shareholders come to the Company in the open market.We submitted an application to Nasdaq based upon our belief we met all of their listing requirements.We resolved several pieces of litigation favorably to the Company.We completed a review of title that led us to understand our New Mexico acreage position we own is significantly larger (50% bigger) than was believed at this time last year.We added almost 13,000 acres in Texas with 25 billion cubic feet (“Bcf”) of proved reserves.In short, we accomplished a lot! 10 You may remember Germany used synthetic oil made from coal and biomass to fuel its war machine in WWII.In short, some of these ideas have been around a while. 11 Presently, the Act is stalled in Congress, imagine 400 some odd kids in a food fight.Interestingly enough, the biggest opponents to the Act are the Koch brothers who also happen to be some of the largest crude oil refiners in the US. 12 Please see www.iea.org for a prediction of future energy global energy needs. Where are we going?I think it’s fair to say we have a number of things to talk about on September 7, 2011.So I don’t spoil my presentation in two weeks, I will be brief.Let’s cover the bad news first.We have some litigation; however, I don’t consider any of these cases to be material.To the extent I can, I will thoroughly discuss this at our meeting.Next, our stock price has pulled back about 20% much like the broader market has over the last two weeks.I will address how we are attempting to show our investors and potential investors our value.Finally, we are not yet listed on a major exchange. Now, for the good news.We are making every effort to get a rig contract in place to continue drilling the Devon farm-out.I expect we will be drilling by the time I see you on the 7th.We have recently completed a significant amount of geological work in New Mexico and I intend to have a presentation on these assets as well as our Texas leasehold positions.The opportunities we see are very exciting in both states and we will want to talk to you about the type of M&A deal flow we see every day and how we look at potential acquisitions relative to the property we currently own.We currently have several private offers out for acquisitions.If one gets accepted, we’ll be sure to discuss it.But I can share with you how we evaluate prospects and how they may support our team’s vision.To the extent we can disclose to you the nature of these offers, I will do so.Also, as you are aware, gold is trading at a ridiculous level.It is our intention to monetize our New Mexico gold assets which consist of over 150,000 acres of gold rights.We will discuss and take shareholder input on the best way to do this.As many of you are aware, we carry the New Mexico property on our financial statements at $100,000.As such, we are exploring all of the ways possible to fully value our non-core assets. On the administrative side, you see attached to this Proxy, Amended Articles of Incorporation, Amended Bylaws and the Company’s 2011 Stock Incentive Plan.These have been approved by the board and we will vote on them as well as directors for the coming year.I asked our general counsel and CFO to review these documents and update them to be in compliance with SOX Section 404 (“Sarbox”) New York Stock Exchange Listing Rules.Finally, we will talk about our fund raising activities amongst our existing shareholders. I look forward to seeing those of you who can make it.For those of you who cannot, please go to our web-site, www.snrv.com where you may view the presentation I made last week at the Enercom Energy Conference in Denver.You should also be able to view the pre-recorded telecast for the Money Channel with Steve Crowley the air date is to be announced. Very truly yours, Donal R. Schmidt, Jr. Chairman and Chief Executive Officer SUN RIVER ENERGY, INC. 5950 Berkshire Lane, Suite 1650 Dallas, Texas 75225 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER 7, 2011 To the Shareholders of SUN RIVER ENERGY, INC.: NOTICE IS HEREBY GIVEN that the Annual Meeting (the “Annual Meeting”) of the Shareholders of Sun River Energy, Inc., a Colorado corporation (“Sun River” or the “Company”), will be held at 10:00 a.m., Dallas, Texas time, on September 7, 2011 at 5950 Berkshire Lane, Suite 225A (located on the second floor), Dallas, TX 75225, for the following purposes: 1. To elect four directors to serve until the 2012 Annual Meeting of Shareholders; 2. To ratify the amendment and restatement of the Company’s Articles of Incorporation; 3. To ratify the amendment and restatement of the Company’s By-laws; 4. To consider and to vote upon a proposal to approve the Company’s 2011 Stock Incentive Plan; 5. To consider and transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. Our Board of Directors has fixed the close of business on July 15, 2011 as the record date for determining those shareholders entitled to notice of, and to vote at, the Annual Meeting and any adjournments or postponements thereof. You may be required to present proof of share ownership (for example, a recent statement from your broker). Whether or not you expect to be present, please sign, date and return the enclosed proxy card in the pre-addressed envelope provided for that purpose as promptly as possible. No postage is required if mailed in the United States. BY ORDER OF THE BOARD OF DIRECTORS, Sincerely, James E. Pennington General Counsel and Corporate Secretary Dallas, Texas August 26, 2011 ALL SHAREHOLDERS ARE INVITED TO ATTEND THE ANNUAL MEETING IN PERSON. THOSE SHAREHOLDERS WHO ARE UNABLE TO ATTEND ARE RESPECTFULLY URGED TO EXECUTE AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE. SHAREHOLDERS WHO EXECUTE A PROXY CARD MAY NEVERTHELESS ATTEND THE ANNUAL MEETING, REVOKE THEIR PROXY AND VOTE THEIR SHARES IN PERSON. “STREET NAME” SHAREHOLDERS WHO WISH TO VOTE THEIR SHARES IN PERSON WILL NEED TO OBTAIN A PROXY FROM THE PERSON IN WHOSE NAME THEIR SHARES ARE REGISTERED. SUN RIVER ENERGY, INC. 5950 Berkshire Lane, Suite 1650 Dallas, Texas 75225 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER 7, 2011 PROXY STATEMENT TIME, DATE AND PLACE OF ANNUAL MEETING This proxy statement is furnished in connection with the solicitation by the Board of Directors of Sun River Energy, Inc., a Colorado corporation (the “Company” or “Sun River”), of proxies from the holders of our common stock, par value $0.0001 per share, for use at our Annual Meeting of Shareholders (the “Annual Meeting”) to be held at 5950 Berkshire Lane, Suite 225A (located on the second floor), Dallas, TX 75225, at 10:00 a.m., Dallas, Texas time, on September 7, 2011, and at any adjournments or postponements thereof pursuant to the enclosed Notice of Annual Meeting. The approximate date this proxy statement and the enclosed form of proxy are first being sent to shareholders is August 26, 2011. Shareholders should review the information provided herein in conjunction with our Annual Report to Shareholders, which can be found on our website, www.snrv.com. Our principal executive offices are located at 5950 Berkshire Lane, Suite 1650, Dallas, Texas 75225, and our telephone number is (214)369-7300. INFORMATION CONCERNING PROXY The enclosed proxy is solicited on behalf of our Board of Directors. The giving of a proxy does not preclude the right to vote in person should any shareholder giving the proxy so desire. Shareholders have an unconditional right to revoke their proxy at any time prior to the exercise thereof, either in person at the Annual Meeting or by filing with our Secretary at our headquarters a written revocation or duly executed proxy bearing a later date; however, no such revocation will be effective until written notice of the revocation is received by us at or prior to the Annual Meeting. The cost of preparing, assembling and mailing this proxy statement, the Notice of Annual Meeting and the enclosed proxy is to be borne by us. In addition to the use of mail, our employees may solicit proxies personally and by telephone. Our employees will receive no compensation for soliciting proxies other than their regular salaries.The Company has not retained a professional proxy solicitor or other firm to assist it, for compensation with the solicitation of proxies, although it may do so if deemed appropriate.We may request banks, brokers and other custodians, nominees and fiduciaries to forward copies of the proxy material to their principals and to request authority for the execution of proxies. We may reimburse such persons for their expenses in so doing. 1 PURPOSES OF THE ANNUAL MEETING At the Annual Meeting, our shareholders will consider and vote upon the following matters: 1. To elect four directors to serve until the 2012 Annual Meeting of Shareholders; 2. To approve the amendment and restatement of the Company’s Articles of Incorporation; 3. To approve the amendment and restatement of the Company’s By-laws; 4. To consider and to vote upon a proposal to approve the Company’s 2011 Stock Incentive Compensation Plan; and 5. To consider and transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. Unless contrary instructions are indicated on the enclosed proxy, all shares of common stock represented by valid proxies received pursuant to this solicitation (and that have not been revoked in accordance with the procedures set forth herein) will be voted (a)“FOR” the election of the respective nominees for director named in the section titled “Proposal 1:Election of Directors,” (b) “FOR” the amendment and restatement of the Company’s Articles of Incorporation, (c) “FOR” the amendment and restatement of the Company’s By-laws, (d) “FOR” the approval of the Company’s 2011 Stock Incentive Plan (the “2011 Incentive Plan”), and (e) to authorize the persons named as proxy in the accompanying proxy card to vote, in their discretion, upon such other matters that may properly come before the Annual Meeting.The Board of Directors knows of no other business that may properly come before the Annual Meeting.In the event a shareholder specifies a different choice by means of the enclosed proxy, the shareholder’s shares will be voted in accordance with the specification so made. OUTSTANDING VOTING SECURITIES AND VOTING RIGHTS Our Board of Directors has set the close of business on July 15, 2011, as the record date for determining which of our shareholders are entitled to notice of, and to vote, at the Annual Meeting.As of the record date, there were approximately 31,084,365 shares of common stock that are entitled to be voted at the Annual Meeting. Each share of common stock is entitled to one vote on each matter submitted to shareholders for approval at the Annual Meeting. To carry on the business of the Annual Meeting, we must have a quorum. Under the Company’s bylaws, the attendance, in person or by proxy, of the holders of at least one-third of the outstanding shares of our common stock entitled to vote at the Annual Meeting is necessary to constitute a quorum for all matters proposed. Except as noted below, votes for and against, abstentions and “broker non-votes” will each be counted as present for purposes of determining the presence of a quorum. Directors will be elected by a plurality of the votes cast by the shares of common stock represented in person or by proxy at the Annual Meeting (Proposal 1). The affirmative vote of the holders of a majority of the shares of common stock represented in person or by proxy at the Annual Meeting will be required for approval of the other proposals (Proposals 2, 3, 4 and 5) covered by this proxy statement. If a shareholder provides specific voting instructions, his or her shares will be voted as instructed.If a shareholder holds shares in his or her name and returns a properly executed proxy without giving specific voting instructions, the shareholder’s shares will be voted FOR Proposals 1, 2, 3, 4 and 5, as recommended by the Company’s Board of Directors.If less than a quorum of the outstanding shares entitled to vote is represented at the Annual Meeting, a majority of the shares so represented may adjourn the Annual Meeting to another date, time or place, and notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before an adjournment is taken. 2 Prior to the Annual Meeting, we will select one or more inspectors of election for the meeting. Such inspector(s) shall determine the number of shares of common stock represented at the meeting, the existence of a quorum and the validity and effect of proxies, and shall receive, count and tabulate ballots and votes and determine the results thereof. Abstentions will be considered as shares present and entitled to vote at the Annual Meeting and will be counted as votes cast at the Annual Meeting, but will not be counted as votes cast for or against any given matter. If your shares are held in street name, you must instruct the organization who holds your shares how to vote your shares. If you do not provide voting instructions, your shares will not be voted on any non-routine proposal, such as Proposals 1, 2, 3 or 4. This vote is called a “broker non-vote.”Broker non-votes do not affect the voting results for Proposal 5 and therefore, do not affect that proposal. Abstentions and broker non-votes will count for quorum determination purposes. However, abstentions and broker non-votes will not be included in any vote totals and, therefore, will have no effect on the outcome of the vote on any matter. Management of the Company-Directors and Executive Officers Name Age Position Held Director /Officer Since Donal R. Schmidt, Jr. 50 Chairman of Board, President, Chief Executive Officer, Director Stephen W. Weathers 50 Director Robert B. Fields 74 Director Dr. Steven R. Henson 51 Director Thimothy S. Wafford 51 Chief Operating Officer Judson F. Hoover 53 Chief Financial Officer, Principal Accounting Officer James E. Pennington 52 General Counsel and Secretary Thomas Schaefer 38 Vice President of Engineering Jay Leaver 48 Vice President of Geology Denis Schmidt 45 Treasurer Donal R. Schmidt, Jr. was appointed as Chairman of the Board and as our Chief Executive Officer and President effective on August 3, 2010.For the previous 11 years, Mr. Schmidt has been an independent oil and gas producer.Mr. Schmidt was a managing member of FTP Oil and Gas I LLC, the General Partner of FTP Oil and Gas LP (“FTP”). FTP is a limited partnership formed for the acquisition of leases in the Permian Basin located in West Texas.Mr. Schmidt was also the managing member of PC Operating LLC, which conducted drilling and operations for FTP and other working interest partners.In August of 2010 FTP’s assets were acquired by Sun River. From 2005 until 2009, Mr. Schmidt was Chairman of the Board of Directors, President, Chief Executive Officer, Chief Financial Officer and Director of Dorado Exploration Inc; Director of Dorado Operating Inc.; and President of the Managing Member of the General Partner of Dorado Beckville Partners I LP.Dorado Exploration Inc., Dorado Operating Inc. and Dorado Beckville I LP each filed for reorganization under Chapter 11 of the U.S. Bankruptcy Code in the spring of 2008.Through the approved plans of reorganization for each company all allowed claims were paid in full and preferred shareholders of Dorado Exploration Inc. received $1.375 for their $1.00 preferred stock.From June 5, 2000 through December 31, 2004, he served as the managing member of Fredonia East Texas Property Acquisition Co., LLC and Longhorn Compression, LLC, where Mr. Schmidt was responsible for the land, legal, accounting, gas marketing and management of the financial assets of both companies.Fredonia East Texas Property Acquisition Co., LLC was a non-operating working interest holding company, and Longhorn Compression, LLC, is a company that owns compressors used on oil and gas wells.Mr. Schmidt is the brother of Sun River’s Treasurer (see below for a short biography of the Treasurer).On May 17, 2011, Mr. Schmidt was appointed Chief Executive Officer of INTREorg Systems, Inc. (OTCBB:IORG) a public internet consulting firm. 3 Mr. Schmidt is a licensed attorney and Certified Public Accountant in the State of Texas.He graduated with a B.S. in Mathematics and a minor in Chemistry from Texas Tech University in 1984.Additionally, he earned both an M.B.A. in Finance (1988) and M.S. in Accounting (1987) from the University of Texas at Dallas.In 1987, he joined the Dallas office of KPMG Peat Marwick as an oil and gas auditor.Mr. Schmidt, a member of law review, graduated from Texas Wesleyan University School of Law in 1996. The Board considered Mr. Schmidt’s experience as an outside auditor and accountant, as well as his oil and gas experience, to be valuable skills and an important addition to the Board. Stephen W. Weathers has served as one of our directors since 2006.He has worked as an environmental geologist both in the mining industry and oil and gas industry.His duties included permitting, environmental compliance, environmental remediation/reclamation and natural gas asset acquisitions both in the United States and Canada.Mr. Weathers worked for Maxxim Environmental/Terracon from 1995 through 1999 and currently works as a Principal Environmental Specialist in the Environmental Remediation and Transactional Support Group for DCP Midstream, LP (formerly Duke Energy Field Service), which is a natural gas gathering and processing company (1999-Present).Mr. Weathers is a Professional Geologist registered in the State of Texas and earned his B. S. in Geology from Boise State University.Mr. Weathers also serves as a director of Atomic Paintball, Inc., a public reporting company. Robert B. Fields was appointed to our Board of Directors effective as of August 3, 2010.From July 27, 2006 to August 6, 2008, Mr. Fields served on the Board of Directors of Dorado Exploration Inc. Since 2006, Mr. Fields has also served as the managing member of PetroFields LLC, his personal oil and gas investment venture based in New York. Since February 15, 2001, Mr. Fields has served as the Chairman of ActForex, Inc., a New York fully hosted management service provider of proprietary software for currency trading. From April 2008 to the annual shareholder meeting on June 8, 2010, Mr. Fields served on the board of Sky People Fruit Juice (NASDAQ:SPU). Mr. Fields has served as a director of China Green Agriculture (NYSE:CGA) since February 8, 2010 and serves as Chairman of its Compensation Committee and member of its Audit Committee. Mr. Fields recently served as the President of the Friars National Association Foundation, Inc., a philanthropy of the arts based in New York, and since 1998 Mr. Fields has held various officer positions with the organization and is now a Trustee. Dr. Steven R. Henson. Dr. Henson was appointed to our Board of Directors effective March 31, 2011. From 1989 to the present, Dr. Henson has served as the Director of Emergency Medicine at several hospitals. In addition to his medical career, he has a substantial amount of business experience. From 2004 through 2009, Dr. Henson served on the Board of Directors of Epic Holdings, Inc. He also served on the Board of Directors of EagleMed, LLC (“EagleMed”), and he has served as the Executive Medical Director of EagleMed from 1995 through the present. Dr. Henson has also served on the Board of Directors of Indulge Media Group from 2008 through the present. During that same time period, he also served as CFO for Indulge Media Group. Dr. Henson also has served on the Board of Directors for Aero Innovative Corporation from 2009 through the present, and he served on the Board of Directors for Oxford Development Company from 2010 through 2011. On May 17, 2011, Dr. Henson was appointed to the Board of Directors of INTREorg Systems, Inc. (OTCBB:IORG). 4 Thimothy S. Wafford was appointed as our Chief Operating Officer effective on August 3, 2010.Mr. Wafford has over 26 years of diversified experience in the oil and gas industry, and has worked with Mr. Schmidt as an independent oil and gas producer for the last 11 years.He has also worked as a Petroleum Reservoir Engineer both domestically and internationally.Mr. Wafford was President of Essex Energy of Texas, Inc. from August 1, 2000 through May 13, 2003.Essex Energy of Texas, Inc., an entity in which Mr. Wafford was the sole director, officer and owner, was an oil and gas operating company that filed a Voluntary Petition of Bankruptcy under Chapter 7 of the Bankruptcy Code on December 2, 2002.Essex Energy of Texas was liquidated and discharged from bankruptcy on May 13, 2003.From December 2002 through May 2010, Mr. Wafford was President of Waterman Oil & Gas, Inc., an oil and gas operating company he founded.In these positions, Mr. Wafford was responsible for acquisitions and divestitures, drilling and completions, production and pipeline operations, gas gathering, processing and compression.From April 1, 2003 through January 25, 2005, Mr. Wafford was responsible for acquisitions and divestitures, drilling and completions, production and pipeline operations, gas gathering, processing and compression with respect to the properties that were contributed to Dorado Beckville Partners I LP by Mr. Wafford and Mr. Schmidt.From January 25, 2005 to December 31, 2008, Mr. Wafford served as Chief Operating Officer and Director of Dorado Exploration Inc. Dorado Exploration Inc. and its affiliates filed for reorganization under Chapter 11 of the U.S. Bankruptcy Code as described above.On May 17, 2011, Mr. Wafford was appointed to the Board of Directors of INTREorg Systems, Inc. (OTCBB:IORG). While attending Texas A&M University from 1980 to 1983, Mr. Wafford was a student engineer for the independent petroleum reservoir engineers at Tom Calhoun & Associates, primarily responsible for reserve estimates and valuations of properties in the East Texas Oilfield. Upon graduation from Texas A&M University in 1984 with a B.S. in Petroleum Engineering, Mr. Wafford served as Reservoir Engineer for the Oil and Gas Division of the First National Bank, Longview, Texas. Mr. Wafford returned to graduate school in 1986 and earned both an M.B.A. Finance and M.S. Accounting from the University of Texas at Dallas in 1988. From 1988 to 1990, Mr. Wafford served as an Oil and Gas Management Consultant with the Dallas office of PriceWaterhouse. Judson “Rick” F. Hooverwas appointed as the Company’s Chief Financial Officer on March 31, 2011.Since January 12, 2011, Mr. Hoover has been employed by the Company on an interim basis to provide financial and other services to the Company.He received his Bachelor of Science degree from Regis University in 1986. Shortly after graduation, he received his Certificate of Public Accounting in the State of Colorado.He has extensive experience in financial matters, mergers, acquisitions, restructuring, public company compliance, oil and gas operations, and real estate. From December 2004 to March 2007, Mr. Hoover served as CFO for Ness Energy International, a publicly traded oil and gas company with operations in Texas and Israel.From June 2007 to June 2009, he served as Controller for Union Drilling, Inc., a publicly traded oil services company. From 1997 to 2004 and from 2007 through 2010, Mr. Hoover provided consulting services relating to various aspects of international and national publicly held energy companies. With over 20 years of national and international experience in executive management, of which 10 years were in oil and gas and 22 years were served on behalf of publicly traded companies, the Board believes Mr. Hoover will be a tremendous asset to the Company. 5 James E. Pennington was appointed as the Company’s General Counsel and Secretary on March 31, 2011.Mr. Pennington has been acting as the Company’s General Counsel since January 12, 2011.Prior to January 12, 2011, Mr. Pennington was acting as outside legal counsel for the Company and handled a variety of legal matters for the Company.As General Counsel, Mr. Pennington is responsible for all legal matters for the Company, including SEC related matters, Sarbanes Oxley compliance, corporate governance, and managing and overseeing work performed by outside legal counsel.Mr. Pennington is licensed to practice law in both Texas and Colorado.He received his J.D. from Southern Methodist University School of Law in 1986 and a BBA from Texas A&M University in 1981.Mr. Pennington has been practicing law for 25 years, and he has an AV rating, which is the highest rating given to an attorney by the Martindale-Hubbell Law Directory.Prior to joining Sun River, Mr. Pennington developed an established law practice at his own firm, Law Offices of James E. Pennington, P.C., which he ran successfully for over 15 years. Thomas Schaefer was appointed as the Company’s Vice President of Engineering on October 15, 2010.Mr. Schaefer has been the Company’s Senior Petroleum Engineer since September 1, 2010 and is and will continue to be responsible for all aspects of drilling, completion and operation of wells on Company-operated properties in Texas and New Mexico.He holds a B.S. in Petroleum and Geosystems Engineering from the University of Texas at Austin.From April 2008 to August 2010, Mr. Schaefer served as Chief Operating Officer for Katy Resources ETX, LLC, an oil and gas exploration and production company.From May 2006 to April 2008, Mr. Schaefer served as Executive Vice President for Dorado Exploration Inc., an oil and gas exploration and production company.Dorado Exploration Inc. and its affiliates filed for reorganization under Chapter 11 of the U.S. Bankruptcy Code as described above.From October 2003 to April 2006, Mr. Schaefer served as Vice President Operations/Senior Drilling Engineer with ASRC Energy Services, a subsidiary of Arctic Slope Regional Corporation, an oilfield services and industrial facilities development company.Mr. Schaefer has international experience in 17 countries and over 30 oil fields, including projects in Venezuela, Europe, Russia and Kazakhstan.Domestically, Mr. Schaefer has worked on the implementation and design of field development programs in areas such as Kansas, Texas, Oklahoma and New Mexico. Jay Leaverwas appointed as the Company’s Vice President of Geology on January 12, 2011. Mr. Leaver has been the Company’s Senior Geologist since December 22, 2010 and is and will continue to be responsible for all aspects of geology, completion and operation of wells on Company-operated properties in Texas and New Mexico. Mr. Leaver served as Interim-President of Sun River Energy, Inc. from September 23, 2009 to August 3, 2010 and as a consulting geologist from August 3, 2010 to December 22, 2010. He was employed with Thomason Partners Associates, Inc. (“TPA”) on prospect development in the Rocky Mountain Region, and in the Appalachian, Michigan, and Illinois Basins from 1991 to 2010, and worked on projects that led to economic hydrocarbon discoveries in North Dakota, Utah, and Idaho. Prior to joining TPA, from 1989 to 1991 he was employed as a geologist at Western States Minerals, a small gold mining company with properties in Utah, Nevada, and California. From 1987 to 1989, Mr. Leaver was employed as a geological technician and later a geologist at Pendleton Land and Exploration, a small oil exploration company. In 2006, Mr. Leaver was promoted to Vice President of Geoscience at TPA, responsible for ensuring a high degree of geophysical and geochemical technology was applied to TPA projects. In 2008, Mr. Leaver was promoted to Executive Vice President at TPA, responsible for managing the flow of projects through the TPA pipeline. Mr. Leaver received his B.S. degree in Geological Engineering from the Colorado School of Mines in 1986. Mr. Leaver is a member of the American Association of Petroleum Geologists and the Society of Exploration Geophysicists. In 2009 he served as elected Secretary of the local AAPG Section, the Rocky Mountain Association of Geologists. Denis Schmidt was appointed as the Company’s Treasurer on August 3, 2011. Previously, Mr. Schmidt was Treasurer of PC Operating LLC. From 2006 until 2009, Mr. Schmidt was Treasurer of Dorado Exploration Inc. and Dorado Operating Inc.; and Treasurer of the Managing Member of the General Partner of Dorado Beckville Partners I LP. Mr. Schmidt was Treasurer of FTP Oil and Gas LP, (“FTP”). FTP is a limited partnership formed for the acquisition of leases in the Permian Basin located in West Texas. Dorado Exploration Inc., Dorado Operating Inc. and Dorado Beckville I LP each filed for reorganization under Chapter 11 of the U.S. Bankruptcy Code in the spring of 2008. Through the approved plans of reorganization for each company all allowed claims were paid in full and preferred shareholders of Dorado Exploration Inc. received $1.375 for their $1.00 preferred stock. In August of 2010 some FTP assets were acquired by Sun River. He graduated with a B.B.A. in Accounting (1990) and a M.B.A. with a minor in Computer Information Systems from Tarleton State University in 1991. 6 PROPOSAL 1:ELECTION OF DIRECTORS Our Articles of Incorporation provide that our Board of Directors consists of three classes of directors, as nearly equal in number as possible, designated Class I, Class II and Class III and no classification of directors shall be effective when the Board of Directors consists of less than six members.Under our Bylaws, our Board of Directors shall consist of at least three members and not more than seven members.Directors shall be elected annually by the shareholders, and shall hold office until their successors are respectively elected and qualified. Messrs. Donal R. Schmidt, Jr., Stephen Weathers, Robert B. Fields and Dr. Steven R. Henson, currently serve as directors of the Company.Our Board of Directors has nominated them for election at the Annual Meeting. Pursuant to the Colorado corporate statutes and the Company’s Articles of Incorporation, directors are elected by a plurality of votes cast.Under Rule 452 of the New York Stock Exchange, brokers may not cast discretionary votes for directors without instructions from the beneficial owners; therefore, it is important that all shareholders complete, sign and return the voting instruction forms that they receive from their brokers as promptly as possible.In this election, which is not contested, a vote withheld as to one or more of the nominees being proposed for election to the Board will not be counted as votes cast for purposes of the election of directors at the Annual Meeting, but will be counted for purposes of determining the presence of a quorum. Vote Required and Recommendation The four nominees for election to the Board of Directors, who receive the greatest number of votes cast for the election of directors by the shares present, in person or by proxy, shall be elected directors.Shareholders do not have the right to cumulate their votes for directors.In this non-contested election of directors, a vote withheld will have no effect on the outcome.Under Rule 452 of the New York Stock Exchange, brokers may not cast discretionary votes for the election of directors without instructions from the beneficial owners of the shares.The Board recommends that its shareholders vote “FOR” each of the nominees for director set forth above. Except as noted herein, it is intended that shares represented by proxies will be voted for the nominees listed, each of whom is now a director of the Company. Messrs. Schmidt, Weathers, Fields and Henson have consented to serve on our Board of Directors and the Board of Directors has no reason to believe that they will not serve if elected.However, if any of them should become unavailable to serve as a director, and if the Board has designated a substitute nominee, the persons named as proxies will vote for this substitute nominee. Nominees for Election The board does not have a formal policy regarding the consideration of diversity in identifying director nominees. In determining whether to recommend a director nominee, the nomination and governance committee may consider and discuss diversity, among many other factors, with a broad view toward the needs of the entire board of directors. When identifying and recommending director nominees, the committee views diversity expansively to include, without limitation, factors such as race, gender, national origin, differences of viewpoint, professional experience, education, skill and other qualities or attributes that can contribute to board heterogeneity. The committee believes that including diversity as one of the many factors considered in selecting director nominees is consistent with the committee’s goal of creating a board of directors that best serves the needs of the Company and the interests of its stockholders.The board performs a review of the experiences, qualifications, attributes and skills of the board’s current membership, including the director nominees and the other members of the board, and believes that the current members of the board, including the director nominees, as a whole possess a variety of complementary skills and characteristics, including the following: 7 • successful business or professional experience; • various areas of expertise or experience, which are valuable to the Company’s current business, such as financial and general management practices, energy sector knowledge, government service, investment and commercial banking relationships; • personal and professional integrity and accountability, as well as sound business judgment; • willingness and ability to commit the necessary time to fully discharge the responsibilities of board membership; • leadership and consensus building skills; and • a commitment to the long-term success of the Company. The board recommends that Messrs. Schmidt, Weathers, Fields, and Henson each be re-elected at the 2011 annual meeting, each to serve until the next annual meeting of shareholders. In the event that any nominee is unable or declines to serve, the proxies will be voted for the election of any alternate nominee as designated by the board of directors. Proxies cannot be voted for a greater number of persons than the number of nominees named. The board of directors has affirmatively determined that each of the nominees qualifies for election under the criteria for evaluation of directors described in this section. In addition, the board of directors has determined that each nominee, except Mr. Schmidt, qualifies as being independent under all applicable regulations and standards. Additional information can be found under “CORPORATE GOVERNANCE—Director Independence” set forth below in this proxy statement. Each individual director has qualifications and skills that, when taken together as a whole, create a strong and well-balanced board. Biographical and director qualification information regarding each director, including each director nominee, is provided under “MANAGEMENT OF THE COMPANY—Directors and Executive Officers” above. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” EACH OF THE NOMINEES FOR DIRECTOR SET FORTH ABOVE PROPOSAL 2: AMENDMENT AND RESTATEMENT OF ARTICLES OF INCORPORATION Proposed Amendment and Restatement On August 22, 2011, the board of directors approved, subject to shareholder approval, the amendment and restatement of the Company’s Articles of Incorporation in the form of the Amended and Restated Articles of Incorporation attached hereto as Annex B (the “Amended Articles”).A summary of the material differences between the current Articles of Incorporation and the proposed Amended Articles is provided below, but is qualified in its entirety by reference to the full text of the Amended Articles attached to this document under Annex B. · Preferred Stock.Proposed new Article IV, Section 2 clarifies the right of the board of directors to fix and determine the preferences, limitations and relative rights of the shares of any series or class of preferred stock, established from time to time by the board of directors, to the full extent permitted by the laws of Colorado.The change clarifies and modernizes the board of directors’ right already contained in the Articles of Incorporation, and it is intended to provide the Company with additional flexibility and enhanced ability to raise capital as needed.It should not materially affect the rights of shareholders currently. 8 · Common Stock.Proposed new Article IV, Section 3 simplifies and clarifies the language regarding payment of dividends to Common Stockholders and their voting rights.This change is intended to provide greater certainty to current shareholders and future shareholders, thereby enhancing the ability of the Company to raise additional capital as needed.It should not materially affect the rights of shareholders currently. · Preemptive Rights. Proposed new Article VI clarifies that stockholders are not entitled to any preemptive rights. This change is intended to provide greater certainty to current shareholders and future shareholders, thereby enhancing the ability of the Company to raise additional capital as needed.It should not materially affect the rights of shareholders currently. · Registered Office and Agent.Proposed new Article VI reflects the Company’s current registered agent and office in Colorado. · Board of Directors.Proposed new Article VIII (a) establishes a board size of between 3 and 9 members, thereby establishing a cap on the total number but not effectively changing the minimum other than as permitted by Colorado law, (b) eliminates classifications of directors, (c) eliminates the limitation on the term of directors elected by special right, if any, of Preferred Stockholders, and (d) provides directors with the right to appoint directors in the event of certain vacancies on the board.This change is primarily intended to benefit shareholders, by removing any ability to lock in certain directors and classes of directors for extended periods of time, and to provide the board of directors with flexibility to appoint director seats as a result of vacancies, thereby enhancing the ability of the board of directors to continually manage the Company. · Nominations of Directors.Current Article VIII, Section 4, regarding shareholder nominations was removed, and that issue is proposed to be addressed in the proposed Amended and Restated Bylaws.The new language in the proposed Amended and Restated Bylaws provides clarification regarding the nomination process, which should make that process more efficient and less costly. · Certain Powers of the Board of Directors.Current Article VIII, Section 5 was removed, as it is not required by law and could limit the ability of the board of directors to take action, from time to time, which is otherwise permitted by law. · Limitation of Liability.Proposed new Article IX provides that: To the fullest extent permitted by the laws of the State of Colorado, as such laws may now or hereafter exist, directors of the Corporation shall not be liable to the Corporation or its shareholders for monetary damages for breach of fiduciary duty as a director or for any acts or omissions occurring in their capacity as directors.Any repeal or amendment of this provision shall operate prospectively only and shall not adversely affect any limitation of liability which then exists as a result hereof. 9 This change should allow the Company to better attract and retain quality directors for the Company. · Conflicts of Interest.Proposed new Article X replaces current Article IX, clarifying the Company’s and its directors’ and officers’ rights in the event of a conflict of interest.Absent fraud, the new provision would not penalize and officer or director. It also allows the interested director to count in determining the existence of a quorum.Finally, it eliminates the corporate opportunity limitations contained in current Article IX, Section 2.This change should allow the Company to better attract and retain quality directors for the Company. · Indemnification. Proposed new Article XI will, effectively, allow the Company to indemnify and advance expenses with respect to directors, officers and others engaged by the Company, to the full extent permitted by law.This change should allow the Company to better attract and retain quality directors for the Company. · Shareholder Action without a Meeting.Proposed new Article XII provides that: Any action required to be taken at a shareholders’ meeting may be taken without a meeting if all of the shareholders entitled to vote thereon consent to such action in writing or the shareholders having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all of the shares entitles to vote thereon were present and voted consent to such action in writing. This change would provide the Company and its shareholders with additional flexibility whenever shareholder action is required, which could result in substantial costs savings. · Arrangements with Creditors.Current Article XI was removed, thereby removing the requirement that the Company and all shareholders be bound by certain action taken by a majority of shareholders and certain creditors.The text of this provision states that: Whenever a compromise or arrangement is proposed by the Corporation between it and its creditors or any class of them, and/or between said Corporation and its shareholders or any class of them, any court of equitable jurisdiction may, on summary application by the Corporation, or by a majority of its shareholders, or on the application of any receiver or receivers appointed for the Corporation, or on the application of trustees in dissolution, order a meeting of the creditors or class of creditors and/or of the shareholders or class of shareholders of the Corporation, as the case may be, to be notified in such manner as the court decides. If a majority in number representing at least three-fourths in amount of the creditors or class of creditors, and/or the holders of the majority of the stock or class of stock of the Corporation, as the case may be, agree to any compromise or arrangement and/or to any reorganization of the Corporation, as a consequence of such compromise or arrangement, then said compromise or arrangement and/or said reorganization shall, if sanctioned by the court to which the application has been made, be binding upon all the creditors or class of creditors, and/or on all the shareholders of class of shareholders of the Corporation, as the case may be, and also on the Corporation. 10 This change provides minority shareholders with additional protections. · Shareholders’ Meetings.Current Article XII was removed, as it is addressed in the proposed Amended and Restated Bylaws. · Shareholder Vote.Current Article XIII was removed, as it limited the vote required by shareholders to a majority, even if the law required a greater percentage.This change will increase the rights of shareholders. · Dissolution.Article XIV was removed.It gave shareholders the right to dissolve the Company.No new or replacement article has been proposed regarding dissolution, therefore, in the event the Company dissolves, it will be done in accordance with Colorado law.This should better protect the rights of minority shareholders. · Meetings.Proposed new Article XIII clarifies and confirms the ability to hold meetings anywhere and anytime and the quorum requirement (which wasn’t modified). The Board of directors has determined that these changes are in the Company’s best interests. If the proposed Amended Articles are approved by the affirmative vote of a majority of the votes entitled to be cast at the Annual Meeting, the Company’s Articles of Incorporation will be amended in substantially the form of the Amended Articles, with such immaterial changes as the board of directors deems appropriate. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE APPROVAL OF THE AMENDED AND RESTATED ARTICLES OF INCORPORATION. PROPOSAL 3:AMENDMENT AND RESTATEMENT OF BYLAWS Proposed Amendment and Restatement On August 22, 2011, the board of directors approved, subject to shareholder approval, the amendment and restatement of the Company’s Bylaws in the form of the Amended and Restated Bylaws attached hereto as Annex C (the “Amended Bylaws”).A summary of the material differences between the current Bylaws and the proposed Amended Bylaws is provided below, but is qualified in its entirety by reference to the full text of the Amended Bylaws attached to this document under Annex C. · Shareholder Meetings.Proposed new Article 2 provides information regarding the logistics as to shareholder meetings, including notices, places, and actions at meetings.Many of the new provisions in Article 2 do not have a corresponding counterpart in the current Bylaws, including Sections 2.1 (Annual Meeting), 2.2 (Special Meetings), 2.3 (Place of Meetings), 2.4 (Notice of Meeting; Adjournment), 2.5 (Meeting of all Shareholders), 2.7 (Shareholder Records), 2.8 (Quorum, although the quorum requirement is not changing), 2.12 (Voting of Shares by Certain Shareholders), 2.14 (Voting by Ballot), 2.15 (Notice of Business to be Brought before an Annual Meeting), 2.16 (Notice of Nominations for Election to the Board of Directors) and 2.17 (Special Meeting Procedures).Many of these new provisions in the Amended Bylaws are dictated by Colorado law, even without Bylaw provision, while certain other new provisions simply create clarity and certainty with respect to Shareholder meetings.Proposed new Section 2.6 clarifies and simplifies the comparable provision in current Article VIII, Section 4.Proposed new Section 2.15 provides the timing and requirements for submitting shareholder proposals for annual meetings.Proposed new Section 2.16 effectively replaces the comparable provision in the current Articles of Incorporation.The overriding intent of these changes is to create greater certainty and efficiencies with respect to shareholder meetings and procedures, thereby reducing costs. 11 · Vote Required.Proposed New Section 2.9 confirms that majority vote is required to take shareholder action, other than for directors, which is by plurality vote.This change is intended to simply provide clarity and thus greater certainty. · Proxies.Proposed new Section 2.10 simplifies the proxy requirements and provides that it may not last longer than 11 months, unless the proxy provides otherwise.This change is intended to simply provide clarity and thus greater certainty. · Voting.Proposed new Section 2.11 confirms that, unless otherwise provided in Articles of Incorporation or Bylaws, each share is entitled to 1 vote, and fractional shares are entitled to fractional votes.This change is intended to simply provide clarity and thus greater certainty. · Informal Action by Shareholders.Similar to the proposed new section in the Amended Articles, Section 2.13 provides that: Any action required to be taken at a shareholders’ meeting may be taken without a meeting if all of the shareholders entitled to vote thereon consent to such action in writing or the shareholders having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all of the shares entitled to vote thereon were present and voted consent to such action in writing. This change would provide the Company and its shareholders with additional flexibility whenever shareholder action is required, which could result in substantial costs savings. · Number, Tenure and Qualifications of Directors.Proposed new Section 3.2 reiterates the board size of between 3 and 9 members, thereby establishing a cap on the total number but not effectively changing the minimum other than as permitted by Colorado law, (b) eliminates the requirement that the number of directors can only be increased above 3 with the approval of holders of 90% of the common stock outstanding, and (c) provides for a chairman of the board. · Director Meetings; Notice.Proposed new Sections 3.3, 3.4 and 3.5 clarify and confirm director meeting logistics and notice requirements, providing greater certainty and more efficiency. · Quorum.Proposed new Section 3.6 changes the requirement from 1/3 to a majority of directors to constitute a quorum.This change should increase the quality of the management of the Company. · Removal of Directors.Proposed new Section 3.12 provides that directors may be removed, with or without cause, by majority vote of shareholders, as opposed to the current requirement of 2/3 vote. This change is primarily intended to benefit shareholders, by enhancing the ability of the shareholders to control the composition and quality of the board of directors. 12 · Compensation of Directors.Proposed new Section 3.14 provides that the board of directors may set its compensation, eliminating the current $10 per meeting fee. This change should allow the Company to better attract and retain quality directors for the Company. · Presumption of Assent.Proposed new Section 3.15 provides that: A director of the corporation who is present at a meeting of the board of directors at which action on any corporate matter is taken shall be presumed to have assented to the action taken unless his or her dissent shall be entered in the minutes of the meeting or unless he or she shall file his or her written dissent to such action with the person acting as the secretary of the meeting before the adjournment thereof or shall forward such dissent by registered mail to the secretary of the corporation immediately after the adjournment of the meeting. Such right to dissent shall not apply to a director who voted in favor of such action. This change is intended to provide additional protections to shareholders by effectively requiring directors to be fully engaged at meetings. · Limitation of Liability.Proposed new Section 3.16 provides that: To the fullest extent permitted by the laws of the State of Colorado, as such laws may now or hereafter exist, directors of the Corporation shall not be liable to the Corporation or its shareholders for monetary damages for breach of fiduciary duty as a director or for any acts or omissions occurring in their capacity as directors.Any repeal or amendment of this provision shall operate prospectively only and shall not adversely affect any limitation of liability which then exists as a result hereof. This change should allow the Company to better attract and retain quality directors for the Company. · Sale or Mortgage of Property.Proposed new Section 3.17 provides that: The corporation may, without approval of the shareholders, (a) sell, lease, exchange, or otherwise dispose of any or all of its property in the usual and regular course of business; (b) mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or (c) transfer any or all of its property to a domestic corporation all the shares of which are owned, directly or indirectly, by the corporation. 13 This change is intended to provide the board of directors with flexibility to take advantage of opportunities in a timely manner, with the hope of thereby benefitting the Company and its shareholders. · Officers.Proposed new Article 4 confirms and clarifies officer positions and issues relating to officers.It should provide greater clarity over the comparable provisions in the current Bylaws. · Contracts, Loans, Checks and Deposits.Proposed new Article 5 confirms and clarifies requirements in connection with contracts, loans, checks and deposits.It should provide greater clarity over the comparable provisions in the current Bylaws. · Shares, Certificates and Transfers.Proposed new Article 6 confirms and clarifies requirements in connection with shares, certificates, lost shares and transfers.It should provide greater clarity over the comparable provisions in the current Bylaws. · Indemnification. Proposed new Article 7 will, effectively, allow the Company to indemnify and advance expenses with respect to directors, officers and others engaged by the Company, to the full extent permitted by law.This change should allow the Company to better attract and retain quality directors for the Company. · Dividends.Proposed new Article 9 simplifies the provision for dividends. · Amendment of Bylaws.Proposed new Article 12 provides that: These bylaws may be altered, amended or repealed and new bylaws may be adopted by a majority of the directors present at any meeting of the board of directors of the corporation at which a quorum is present, by unanimous written consent of the board of directors as provided in Section3.8 hereof, or by shareholders as provided in Sections 2.5, 2.9 or 2.13 and provisions of law. This change clarifies the legal requirements for amending bylaws under Colorado law. · Emergency Bylaws.Proposed new Article 13 provides for emergency bylaws, which shall be operative during any emergency (as defined in Section7-102-107(4)of the Colorado Business Corporation Act, as amended) in the conduct of the business of the corporation, notwithstanding any different provision in the bylaws. This change provides additional flexibility in the management and operation of the Company during an emergency. The board of directors has determined that these changes are in the Company’s best interests. If the proposed Amended Bylaws are approved by the affirmative vote of a majority of the votes entitled to be cast at the Annual Meeting, the Company’s Bylaws will be amended in substantially the form of the Amended Bylaws, with such immaterial changes as the board of directors deems appropriate. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE APPROVAL OF THE AMENDED AND RESTATED BYLAWS. 14 PROPOSAL 4:APPROVAL OF THE 2 Background On August 22, 2011, the Board of Directors adopted the Company’s 2011 Stock Incentive Plan, subject to shareholder approval.The purpose of the incentive plan is to provide certain key persons, on whose initiative and efforts the successful conduct of the business of the Company depends, with incentives to enter into and remain in the service of the Company, acquire a proprietary interest in the success of the Company, maximize their performance, and enhance the long-term performance of the Company. A summary of the principal features of the incentive plan is provided below, but is qualified in its entirety by reference to the full text of the incentive plan that is attached to this document under Annex A. Adoption of the Incentive Plan If a quorum is present, the affirmative vote of holders of a majority of the outstanding shares of Company’s common stock represented in person or by proxy at the Annual Meeting is required for the adoption of the 2011 Stock Incentive Plan. The Board of Directors unanimously recommends a vote “FOR” adoption of the 2011 Stock Incentive Plan. Shares Available The incentive plan reserves 3,000,000 shares of the Company’s common stock for awards under the incentive plan.The total number of shares of common stock available for issuance under the incentive plan will be subject to the adjustments.If there any shares that are subject to an award under the incentive plan and that remain unissued upon the cancellation or termination of such award for any reason whatsoever; any shares of restricted stock forfeited pursuant to the terms of the incentive plan, and any shares in respect of which a stock appreciation right or performance share award is settled for cash such shares will again become available for issuance under the incentive plan. Administration The incentive plan shall, at the present time, be administered by the Company’s Board of Directors (the “Administrator”). The Administrator shall have the authority (i) to exercise all of the powers granted to it under the incentive plan, including determinations as to eligibility to receive an award, the amount and type of award and the terms and condition of any award, (ii) to construe, interpret and implement the incentive plan and any award agreements executed pursuant to the terms of the incentive plan in its sole discretion with all such determination being final, binding and conclusive, (iii) to prescribe, amend and rescind rules and regulations relating to the incentive plan, including rules governing its own operations, (iv) to make all determinations necessary or advisable in administering the incentive plan, and (v) to correct any defect, supply any omission and reconcile any inconsistency in the incentive plan. The Administrator also has the power to modify or waive restrictions on awards, to amend awards, and to grant extensions and accelerations of awards. The Administrator may delegate some or all of its authority to issue options or other rights under the incentive plan to our Chief Executive Officer, subject to limitations as determined by the Administrator. The Administrator may revoke this delegation at any time. 15 Eligibility of Participation Directors, officers, executive, managerial, administrative and professional employees of the Company and/or its subsidiaries, and consultants, independent contractors, attorneys and advisors who provide services to the Company and/or its subsidiaries (referred to as “key persons”) are eligible to participate in the incentive plan. The selection of eligible participants is within the discretion of the Administrator. Types of Awards The incentive plan provides for incentive stock options, non-qualified stock options, restricted and unrestricted stock, and performance shares. Awards may be granted singly, in combination, or in tandem, as determined by the Board.The Board of Directors may amend, suspend or modify the incentive plan at any time, except as limited by the terms of the incentive plan. Stock Option Grants The Administrator may grant options qualifying as incentive stock options under the Internal Revenue Code and nonqualified stock options.The term of an option will be fixed by the Administrator, but will not exceed ten years (or five years in the case of an incentive stock option granted to a person beneficially owning shares representing 10% or more of the total combined voting power of all classes of stock of the Company, referred to as a 10% shareholder).The option price for any option will not be less than the fair market value of common stock on the date of grant (or 110% of the fair market value in the case of an incentive stock option granted to a 10% shareholder).Generally, the fair market value will be the closing price of the common stock on the applicable trading market. Payment for shares purchased upon exercise of a stock option must be made in full at the time of purchase.Payment may be made in cash; with the consent of the Administrator, by the transfer to the Company of shares having a fairmarket value equal to the option exercise price; if provided for in the applicable option agreement and to the extent permitted by law, by delivery of a full-recourse and sufficiently collateralized promissory note in such amount and on such terms as determined by the Administrator; or at the discretion of the Administrator and to the extent permitted by law, by such other provision, consistent with the terms of the incentive plan, as the Administrator may prescribe from time to time. Restricted and Unrestricted Stock The Administrator is authorized to grant restricted and unrestricted stock.Restricted stock is a grant of shares of common stock which may not be sold or disposed of and which shall be subject to such risks of forfeiture and other restrictions as the Administrator may impose.Upon the issuance of such a restricted stock award, the grantee shall have the rights of a shareholder with respect to the restricted stock, subject to: (i) the nontransferability restrictions and forfeiture provision described the incentive plan; (ii) in the Administrator’s discretion, to a requirement that any dividends paid on such shares shall be held in escrow until all restrictions on such shares have lapsed; and (iii) any other restrictions and conditions contained in the applicable restricted stock agreement. Shares of restricted stock may not be sold, assigned, transferred, pledged or otherwise encumbered or disposed of except as otherwise specifically provided in the incentive plan or the applicable restricted stock agreement. The Administrator may grant, or sell at a purchase price at least equal to par value, shares of common stock free of restrictions under the incentive plan, subject to such forfeiture provisions as the Administrator shall determine in its sole discretion. Unrestricted stock grants may be thus granted or sold in respect of past services or other valid consideration.A participant granted restricted stock generally has all of the rights of a shareholder of the Company, unless otherwise determined by the Administrator. 16 Performance Shares The Administrator may grant performance share awards to such key persons, and in such amounts and subject to such vesting and forfeiture provisions and other terms and conditions, as the Administrator shall in its sole discretion determine, subject to the provisions of the incentive plan. Such an award shall entitle the grantee to acquire shares of common stock, or to be paid the value thereof in cash, as the Administrator shall determine, if specified performance goals are met. The grantee of a performance share award will have the rights of a stockholder only as to shares for which a stock certificate has been issued pursuant to the award and not with respect to any other shares subject to the award. Adjustments The number and class of shares available under the incentive plan and the terms of outstanding awards may be adjusted by the Administrator to prevent dilution or enlargement of rights in the event of various changes in the capitalization of the Company. Amendment of the Incentive Plan The Board has the right and power to amend the incentive plan, without the consent of the participants.The Board may not amend the incentive plan, however, in a manner that would impair or adversely affect the rights of the holder of an award without the holder’s consent.The Company will obtain shareholder approval if an amendmentincreases the aggregate number of shares that may be issued pursuant to incentive stock options or changes the class of employees eligible to receive such options, ormaterially increases the benefits under the incentive plan to persons whose transactions in common stock are subject to Section 16(b) of the Exchange Act or increases the benefits under the incentive plan to someone who has is eligible to receive awards under the incentive plan, materially increases the number of shares that may be issued to such persons, materially modifies the eligibility requirements affecting such persons or as otherwise required by applicable law, regulation or rule. Termination of the Incentive Plan The incentive plan may be terminated at any time by the Board. Termination will not in any manner impair or adversely affect any benefit outstanding at the time of termination.The incentive plan will expire on the first anniversary of its approval by the Board. Administrator’s Right to Modify Benefits Any stock option granted may be converted, modified, forfeited, or canceled, in whole or in part, by the Administrator if and to the extent permitted in the incentive plan or in the applicable agreement entered into in connection with an award or with the consent of the participant to whom the award was granted Federal Tax Treatment The incentive plan is not qualified under the provisions of Section 401(a) of the Internal Revenue Code and is not subject to any of the provisions of the Employee Retirement Income Security Act of 1974. Nonqualified Stock Options On exercise of a nonqualified stock option granted under the incentive plan, an optionee will recognize ordinary income equal to the excess, if any, of the fair market value on the date of exercise of the shares of stock acquired on exercise of the option over the exercise price.If the optionee is an employee of the Company, that income will be subject to the withholding of Federal income tax.The optionee’s tax basis in those shares will be equal to their fair market value on the date of exercise of the option, and his holding period for those shares will begin on that date. 17 If an optionee pays for shares of stock on exercise of an option by delivering shares of the Company’s common stock, the optionee will not recognize gain or loss on the shares delivered, even if their fair market value at the time of exercise differs from the optionee’s tax basis in them.The optionee, however, otherwise will be taxed on the exercise of the option in the manner described above as if he had paid the exercise price in cash.If a separate identifiable stock certificate is issued for that number of shares equal to the number of shares delivered on exercise of the option, the optionee’s tax basis in the shares represented by that certificate will be equal to his tax basis in the shares delivered, and his holding period for those shares will include his holding period for the shares delivered.The optionee’s tax basis and holding period for the additional shares received on exercise of the option will be the same as if the optionee had exercised the option solely in exchange for cash. The Company will be entitled to a deduction for federal income tax purposes equal to the amount of ordinary income taxable to the optionee, provided that amount constitutes an ordinary and necessary business expense for the Company and is reasonable in amount, and either the employee includes that amount in income or the Company timely satisfies its reporting requirements with respect to that amount. Incentive Stock Options The incentive plan provides for the grant of stock options that qualify as “incentive stock options” as defined in Section 422 of the Code. Under the Internal Revenue Code, an optionee generally is not subject to tax upon the grant or exercise of an incentive stock option.In addition, if the optionee holds a share received on exercise of an incentive stock option for at least two years from the date the option was granted and at least one year from the date the option was exercised, which we refer to as the Required Holding Period, the difference, if any, between the amount realized on a sale or other taxable disposition of that share and the holder’s tax basis in that share will be long-term capital gain or loss. If, however, an optionee disposes of a share acquired on exercise of an incentive stock option before the end of the Required Holding Period, which we refer to as a Disqualifying Disposition, the optionee generally will recognize ordinary income in the year of the Disqualifying Disposition equal to the excess, if any, of the fair market value of the share on the date the incentive stock option was exercised over the exercise price.If, however, the Disqualifying Disposition is a sale or exchange on which a loss, if realized, would be recognized for Federal income tax purposes, and if the sales proceeds are less than the fair market value of the share on the date of exercise of the option, the amount of ordinary income recognized by the optionee will not exceed the gain, if any, realized on the sale.If the amount realized on a Disqualifying Disposition exceeds the fair market value of the share on the date of exercise of the option, that excess will be short-term or long-term capital gain, depending on whether the holding period for the share exceeds one year. An optionee who exercises an incentive stock option by delivering shares of stock acquired previously pursuant to the exercise of an incentive stock option before the expiration of the Required Holding Period for those shares is treated as making a Disqualifying Disposition of those shares.This rule prevents “pyramiding” or the exercise of an incentive stock option (that is, exercising an incentive stock option for one share and using that share, and others so acquired, to exercise successive incentive stock options) without the imposition of current income tax. 18 For purposes of the alternative minimum tax, the amount by which the fair market value of a share of stock acquired on exercise of an incentive stock options exceeds the exercise price of that option generally will be an adjustment included in the optionee’s alternative minimum taxable income for the year in which the option is exercised. If, however, there is a Disqualifying Disposition of the share in the year in which the option is exercised, there will be no adjustment with respect to that share. If there is a Disqualifying Disposition in a later year, no income with respect to the Disqualifying Disposition is included in the optionee’s alternative minimum taxable income for that year. In computing alternative minimum taxable income, the tax basis of a share acquired on exercise of an incentive stock option is increased by the amount of the adjustment taken into account with respect to that share for alternative minimum tax purposes in the year the option is exercised. We are not allowed an income tax deduction with respect to the grant or exercise of an incentive stock option or the disposition of a share acquired on exercise of an incentive stock option after the Required Holding Period. However, if there is a Disqualifying Disposition of a share, we are allowed a deduction in an amount equal to the ordinary income includible in income by the optionee, provided that amount constitutes an ordinary and necessary business expense for the Company and is reasonable in amount, and either the employee includes that amount in income or the Company timely satisfies its reporting requirements with respect to that amount. Stock Awards Generally, the recipient of a stock award will recognize ordinary compensation income at the time the stock is received equal to the excess, if any, of the fair market value of the stock received over any amount paid by the recipient in exchange for the stock.If, however, the stock is non-vested when it is received under the incentive plan (for example, if the employee is required to work for a period of time in order to have the right to sell the stock), the recipient generally will not recognize income until the stock becomes vested, at which time the recipient will recognize ordinary compensation income equal to the excess, if any, of the fair market value of the stock on the date it becomes vested over any amount paid by the recipient in exchange for the stock.A recipient may, however, file an election with the Internal Revenue Service, within 30 days of his or her receipt of the stock award, to recognize ordinary compensation income, as of the date the recipient receives the award, equal to the excess, if any, of the fair market value of the stock on the date the award is granted over any amount paid by the recipient in exchange for the stock. The recipient’s basis for the determination of gain or loss upon the subsequent disposition of shares acquired as stock awards will be the amount paid for such shares plus any ordinary income recognized either when the stock is received or when the stock becomes vested.Upon the disposition of any stock received as a stock award under the incentive plan, the difference between the sale price and the recipient’s basis in the shares will be treated as a capital gain or loss and generally will be characterized as long-term capital gain or loss if the shares have been held for more the one year from the date as of which he or she would be required to recognize any compensation income. The Company will be entitled to a deduction for federal income tax purposes equal to the amount of ordinary income that the employee is required to recognize at the time so recognized by the employee, whether upon vesting or grant, if the employee makes the election deferral above. 19 Section 409A Section 409A of the Code imposes certain requirements applicable to “nonqualified deferred compensation plans,” including rules relating to the timing of deferral elections and elections with regard to the form and timing of benefit distributions, prohibitions against the acceleration of the timing of distributions, and the times when distributions may be made, as well as rules that generally prohibit the funding of nonqualified deferred compensation plans in offshore trusts or upon the occurrence of a change in the employer’s financial health.If a nonqualified deferred compensation plan subject to Section 409A fails to meet, or is not operated in accordance with, these new requirements, then all compensation deferred under the plan is or becomes immediately taxable to the extent that it is not subject to a substantial risk of forfeiture and was not previously taxable.The tax imposed as a result of these new rules would be increased by interest at a rate equal to the rate imposed upon tax underpayments plus one percentage point, and an additional tax equal to 20% of the compensation which is required to be included in income. Some of the awards to be granted under the incentive plan may constitute deferred compensation subject to the Section 409A requirements, including, without limitation, the stock appreciation rights that are not payable in shares of the Company’s common stock. It is the Company’s intention that any award agreement that will govern awards subject to Section 409A will comply with these new rules. Effect of Approval of the Incentive Plan Approval by the shareholders of the incentive plan will permit the Administrator the ability to make equity compensation awards to directors, officers and other key employees and consultants for the next year. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” APPROVAL OF THE 2 Compliance with Section 16(a) of the Securities Exchange Act of 1934 Section 16(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) requires that our executive officers, directors, and persons who own more than 10% of a registered class of our equity securities to file reports of beneficial ownership and certain changes in beneficial ownership with the SEC and to furnish us with copies of those reports. To our knowledge, based solely on a review of the copies of such reports furnished to us or written representations that no other reports were required, we believe that during the fiscal year ended April 30, 2011, our officers, directors and greater than 10% shareholders filed all reports required by Section 16(a), except as set forth below.For each person subject to Section 16(a) of the Exchange Act, listed below is a description of the known failures by such persons to file on a timely basis the forms required by Section 16(a) during prior fiscal years: Name Late Reports Late Transaction Reports Failure to File Cicerone Corporate Development, LLC 13 13 0 Robert B. Fields 2 2 0 Thomas J Schaefer 1 1 0 Steven R. Henson 1 1 0 Donal R Schmidt, Jr 1 1 0 Thimothy S. Wafford 1 1 0 David Surgnier 1 1 0 Jay Leaver 2 2 0 Stephen W Weathers 3 3 0 Judson F. Hoover 2 2 0 20 Name Form Due Filed Reported Shares Cicerone Corp Development, LLC 4 8/8/2010 8/10/2010 Purchase of Cicerone Corp Development, LLC 4 8/27/2010 10/4/2010 Shares issued for services Cicerone Corp Development, LLC 4 9/4/2010 10/4/2010 Purchase of Cicerone Corp Development, LLC 4 9/23/2010 10/4/2010 Options exchanged with a private party Cicerone Corp Development, LLC 4 10/2/2010 10/4/2010 Shares issued for services Cicerone Corp Development, LLC 4 10/21/2010 11/8/2010 Shares issued for services Cicerone Corp Development, LLC 4 11/6/2010 11/8/2010 Purchase of Cicerone Corp Development, LLC 4 1/2/2011 1/4/2011 Sale of Cicerone Corp Development, LLC 4 1/2/2011 1/4/2011 Shares issued for services Cicerone Corp Development, LLC 4 2/5/2011 2/10/2011 Sale of Cicerone Corp Development, LLC 4 2/22/2011 3/30/2011 Cashless exercise of warrants Cicerone Corp Development, LLC 4 3/9/2011 3/30/2011 Cashless exercise of warrants Cicerone Corp Development, LLC 4 4/10/2011 4/18/2011 Share distribution to former partner Robert B Fields 4 1/14/2011 7/21/2011 Shares issued for services Robert B Fields 4 1/20/2011 2/11/2011 Shares issued for services Thomas J Schaefer 3 9/11/2010 10/25/2010 James Pennington 3 1/22/2011 4/11/2011 Judson F Hoover 3 3/7/2011 4/11/2011 Judson F Hoover 4 07/9/2011 8/23/2011 Dividends on preferred shares Steven R. Henson 3 4/10/2011 4/13/2011 Donal R Schmidt, Jr 4 8/24/2010 8/25/2011 FTP Shares distributed to the individuals Thimothy S. Wafford 4 8/24/2010 8/25/2011 FTP Shares distributed to the individuals David Surgnier 3 8/28/2006 11/1/2010 Jay Leaver 4 7/25/2010 3/15/2011 Shares issued for services Jay Leaver 3 10/2/2009 3/23/2010 Stephen W Weathers 4 1/14/2011 7/13/2011 Shares issued for services Stephen W Weathers 4 7/25/2010 11/2/2010 Shares issued for services Stephen W Weathers 4 5/10/2009 8/11/2009 Warrants issued 21 Corporate Governance On April 26, 2011, our Board of Directors adopted a written code of ethics, which is currently available on our website at www.snrv.com. Meetings of the Board of Directors During the fiscal year ended April 30, 2010, our Board of Directors held nine meetings and took action by written consent on 15 occasions.No director attended fewer than 75% of the Board meetingsheld during this period.The Board of Directors encourages, but does not require, its directors to attend the Company’s annual meeting of shareholders. The three directors approved by the Shareholders at the fiscal year end April 30, 2010 Annual Meeting were in attendance at that meeting. During most of our 2010 fiscal year, the Board of Directors had no standing committees; however, on April 26, 2011, the Board of Directors authorized the creation of the following committees: (1) a nomination and governance committee (the “Nomination Committee”); (2) an audit committee (the “Audit Committee”) ; and (3) a compensation committee (the “Compensation Committee”).Our Board of Directors has not yet designated our “audit committee financial expert,” Such determination is still under consideration.Currently, each of our independent directors serves on each of these committees. NON-EMPLOYEE DIRECTOR COMPENSATION The board’s non-employee directors are paid pursuant to a standard compensation package, split between cash payments and equity awards, designed to compensate each non-employee director for his service on the board. The non-equity components of this program are: an annual board retainer of 25,000 shares; and $2,000 a month in cash. Non-employee directors also receive reimbursement of their reasonable travel and other out-of-pocket expenses to attend board and board committee meetings. Components of Non-Employee Director Compensation Any director who is an employee of Sun River Energy, Inc. receives no additional compensation for serving on the board of directors. The following table lists the non-employee director compensation components in 2010, which were as follows: Name Fees Earned orPaid inCash Stock Awards Option Awards Non-Equity IncentivePlan Compensation Changein PensionValue andNonqualified Deferred Compensation Earnings AllOther Compensation Total Stephen W. Weathers $ $ $
